Title: Thomas Jefferson’s Account with Hugh Chisholm, 17 November 1810
From: Jefferson, Thomas,Chisholm, Hugh
To: 


           Hugh Chisholm in account with Th: Jefferson
          
            
              
              
              
              
              D
              
            
            
              1807.
              Dec.
               8.
               To remitted through E. Bacon
 
              20.
              
            
            
              1808.
              Jan.
               5.
              To do
 
              100.
              
            
            
              
              Feb.
               8.
              to do
 
              100.
              
            
            
              
              Mar.
               8.
              to do
              100.
              
            
            
              
              May
              12.
              to cash
              60.
              
            
            
              
               Aug.
               8.
              to paid Reuben Maury
 
              43.
              
            
            
              
              Nov.
               7.
              to remitted you
              10.
              
            
            
              
              
              
               to remitted Bullock for you
              77.
              90
            
            
              
              
              
               to do to your brother
              35.
              
            
            
              
		 1809.
              Jan.
               7.
              To order on G. Jefferson
 
              150.
              
            
            
              
              
               23.
              To do
 
              157.
              16
            
            
              
              
              
              Balance due H. Chisolm
              41.
              61
            
            
              
              
              
              
              894.
              67.
            
            
              
              
            
            
              
              
              
              
              Cr.
              
            
            
              1807.
              Sep.
              29.
              By balance due you per settlemt
 
              
              430.
              06
            
            
              
              
              
              
              
              m. days
              
            
            
              1808.
              Feb.
              9
              –July 6
              
 yourself at Monto & to Oct. 7. at Pop. For.
              7–24
              
            
            
              
              Mar.
              10.
              –Nov. 4.
               your brother at Pop. For.
              7–20
 
              
            
            
              
              
              
              
              @ 20. D. pr month
              15–18 =
              313.
              86
            
            
              
              Feb.
              9.
              –Oct. 2.
              at Poplar For. 2. boys 201. days @ 4/6
              
              150.
              75
            
            
              
              
              
              
              
              
              894.
              67
            
            
              
            
            
              1809.
              
              
              By balance as above
              mo. dD
              41.
              61
            
            
              
              Aug.
              8.
              –Sep. 17.
              by yourself & boy at Mo
              1–9 @ 30.
              39.
              
            
            
              
              
              
              
              
  your brother
 
              1–3 @ 20
              22.
              
            
            
              1810.
               Sep.
              24
              –Nov. 14.
              by yourself
              1–21. @ 20
              34.
              
            
            
              
              
              
              
              
              
              136.
              61
            
          
          
          
          1810. Nov. 17.
          Settled and the balance of one hundred & thirty six Dollars 61. cents acknoleged due to Hugh Chisolm
          
            
              
                
 Th: Jefferson
              
              
                
 Hugh Chisholm
              
            
          
        